Exhibit 10.9

WISCONSIN ENERGY CORPORATION
SUPPLEMENTAL PENSION PLAN

Effective as of January 1, 2005


--------------------------------------------------------------------------------


INTRODUCTION
........................................................................................................1

Article 1 DEFINITIONS
...........................................................................1

Article 2 SERP BENEFIT
......................................................................... 6

2.1 Eligibility and Participation
.................................................6

2.2 Vesting
.............................................................................7

2.3 SERP Benefit A
................................................................7

2.4 SERP Benefit B
................................................................8

Article 3 PENSION MAKE-WHOLE BENEFIT .......................................8

3.1 Eligibility and Participation
.................................................8

3.2 Vesting

3.3 Pension Make-Whole Benefit .............................................9

Article 4 TIME AND FORM OF PAYMENT
............................................10

4.1 Application of Time and Form of Payment Provisions .........10

4.2 Time for Distribution
..........................................................10

4.3 Payment Form
...................................................................10

4.4 Election Form Requirements. ..............................................11

4.5 Discretion to Accelerate Distribution. ..................................12

Article 5 DEATH BENEFITS
......................................................................13

5.1 Death While In Pay Status.
.................................................13

5.2 Death While Actively Employed ..........................................14

Article 6 BENEFICIARY DESIGNATION
.................................................14

6.1 Beneficiary
.........................................................................14

6.2 Beneficiary Designation; Change .........................................14

6.3 Acknowledgment
................................................................15

6.4 No Beneficiary Designation
.................................................15

6.5 Doubt as to Beneficiary
.......................................................15

6.6 Discharge of Obligations
......................................................15

Article 7 TERMINATION, AMENDMENT OR MODIFICATION .............15

7.1 Termination.
.........................................................................15

7.2 Amendment
..........................................................................16

7.3 Effect of Payment
.................................................................16

Article 8 ADMINISTRATION
......................................................................17

8.1 Plan Administration
..............................................................17

8.2 Powers, Duties and Procedures ............................................17

8.3 Administration Upon Change In Control ...............................17

8.4 Agents
................................................................................18

8.5 Binding Effect of Decisions
...................................................18

8.6 Indemnity of Committee
.......................................................18

8.7 Employer Information
...........................................................18

8.8 Coordination with Other Benefits
..........................................18

i

--------------------------------------------------------------------------------


Article 9 CLAIMS PROCEDURES
...............................................................18

9.1 Presentation of Claim
............................................................18

9.2 Decision on Initial Claim
........................................................18

9.3 Right to Review
.....................................................................19

9.4 Decision on Review
...............................................................19

9.5 Form of Notice and Decision
.................................................20

9.6 Legal Action
..........................................................................20

Article 10 TRUST
............................................................................................20

10.1 Establishment of the Trust
.....................................................20

10.2 Interrelationship of the Plan and the Trust
..............................20

10.3 Distributions From the Trust
..................................................20

Article 11 MISCELLANEOUS
........................................................................21

11.1 Status of Plan
........................................................................21

11.2 Unsecured General Creditor
..................................................21

11.3 Employer's Liability
................................................................21

11.4 Nonassignability
.....................................................................21

11.5 Not a Contract of Employment
...............................................21

11.6 Furnishing Information
............................................................22

11.7 Receipt and Release
...............................................................22

11.8 Incompetent
............................................................................22

11.9 Governing Law and Severability
..............................................22

11.10 Notices and Communications
.................................................22

11.11 Successors
............................................................................22

11.12 Insurance
...............................................................................23

11.13 Legal Fees To Enforce Rights After Change in Control ............23

11.14 Terms
....................................................................................23

11.15 Headings
.................................................................................23




ii

--------------------------------------------------------------------------------


 



WISCONSIN ENERGY CORPORATION
SUPPLEMENTAL PENSION PLAN

INTRODUCTION

Wisconsin Energy Corporation, a Wisconsin Corporation (the "Company"),
previously established the Legacy Wisconsin Energy Corporation Supplemental
Executive Retirement Plan (previously named the Wisconsin Energy Corporation
Supplemental Executive Retirement Plan) (the "Legacy Plan") to attract and
retain key employees by providing such employees with supplemental pension
benefits. The Company most recently amended and restated the Legacy Plan
effective April 1, 2004. The Company amended the Legacy Plan to cease
participation to new employees in the Legacy Plan effective as of January 1,
2005 and to preserve frozen legacy benefits. The terms and conditions of the
Legacy Plan continue to govern any Legacy Plan benefits derived from
compensation paid and credited to the Legacy Plan before January 1, 2005,
provided the benefits were otherwise vested as of December 31, 2004.

In addition, the Company provides supplemental pension benefits (known as
"pension make-whole benefits") under the Legacy Wisconsin Energy Corporation
Executive Deferred Compensation Plan ("Legacy EDCP"), the Wisconsin Energy
Short-Term Performance Plan ("STPP") and the 2003 Mezzanine Incentive Plan for
We Power, LLC ("MEZ Plan"). When considered together, provisions of these plans
coordinate to provide a single pension make-whole benefit to eligible employees.
Similar to the Legacy Plan, the Company amended the Legacy EDCP, STPP and MEZ
Plan to preserve legacy pension make-whole benefits derived from compensation
paid and credited to such plans before January 1, 2005, provided the benefits
were otherwise vested as of December 31, 2004 and to cease participation for
such benefits to new employees effective as of such date. The terms and
conditions of the Legacy EDCP, STPP and MEZ Plan shall continue to govern the
pension make-whole benefits derived from compensation paid and credited to such
plans before January 1, 2005.

Effective as of January 1, 2005, the Company hereby establishes the Wisconsin
Energy Corporation Supplemental Pension Plan (the "Plan"), as set forth herein.
The Plan operates as a replacement plan for any earned, but unvested benefts
under the Legacy Plan as of December 31, 2004. Beginning January 1, 2005, the
Plan also serves to consolidate provisions applicable to pension make-whole
benefits that would have been earned under the EDCP, STPP and MEZ Plan on and
after such date. As such, beginning January 1, 2005, all supplemental pension
benefits accrued pursuant to the Legacy Plan formula and all pension make-whole
benefits accrued pursuant to the EDCP, STPP and MEZ Plan formulas shall be
provided under the Plan. Except as otherwise provided in the Plan, payment
elections made at the end of the Code Section 409A transition period apply to
benefits derived from compensation paid in 2005 and later and supersede any
payment election or election to defer made during such period, in accordance
with Code Section 409A relief provided in Notice 2006-79, Notice 2007-86 and
proposed regulations promulgated under Code Section 409A.

The Plan is intended to comply with the provisions of Code Section 409A, and any
guidance and regulations issued thereunder. The Plan shall be interpreted and
administered consistent with this intent and shall apply to all amounts credited
under the Plan on or after January 1, 2005. Such amounts include any amounts
previously credited under the Legacy Plan,




--------------------------------------------------------------------------------


but not vested as of December 31, 2004. Pension make-whole benefits accrued
under the Legacy EDCP, STPP and MEZ Plans were immediately vested, therefore,
all such benefits earned as of December 31, 2004 are preserved and considered
exempt from Code Section 409A.



ARTICLE 1
Definitions



Whenever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

1.1      

"Annual Installment Method" shall mean equal annual installment payments over a
specified number of years that is actuarially equivalent to the immediate life
annuity that would have normally been payable to the Participant upon the
Participant's benefit commencement date. To determine the annual installment
payments, the Plan will utilize the actuarial assumptions set forth under the
RAP for determining lump sum distributions from the RAP.



1.2      

"Base Annual Salary" shall mean the annual cash compensation relating to
services performed during a Plan Year, whether or not paid in, or included on
the Form W-2 for, such Plan Year, excluding severance payments, non-qualified
supplemental pension payments, performance awards, bonuses, commissions,
overtime, fringe benefits, relocation expenses, incentive payments, non-monetary
awards, directors' fees and other fees, automobile and other allowances paid to
a Participant for employment services rendered (whether or not such allowances
are included in the Participant's gross income), stock options, restricted
stock, performance shares or units, dividends, dividend equivalents and any
other equity-based award provided under a plan or arrangement of an Employer.
Base Annual Salary shall be calculated before it is deferred or contributed by
the Participant under a qualified or non-qualified plan of an Employer and shall
include amounts not otherwise included in the Participant's gross income under
Code Sections 125, 132(f)(4), 402(e)(3), 402(h) or 403(b) pursuant to plans
established by an Employer; provided, however, that all such amounts shall be
included in Base Annual Salary only to the extent that, had there been no such
plan, the amount would have been payable in cash to the Participant.



1.3      

"Beneficiary" shall mean one or more persons, trusts, estates or other entities
designated by the Participant in accordance with Article 6 that are entitled to
receive benefits under this Plan upon the death of a Participant.



1.4      

"Board" shall mean the board of directors of the Company.



1.5      

"Change in Control" shall mean, with respect to the Company, the occurrence of
any one of the following dates, interpreted consistent with Treasury Regulation
Section-1.409A-3(i)(5).



a.

Change in Ownership. The date any one Person, or more than one Person Acting as
a Group, acquires ownership of stock of the Company that, together with stock
held by such Person or Group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company. Notwithstanding the

2

--------------------------------------------------------------------------------


foregoing, for purposes of this paragraph, if any one Person, or more than one
Person Acting as a Group, is considered to own more than 50% of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same Person or Persons is not considered to cause a
Change in Control.



b. Change in Effective Control.

i.

The date any one Person, or more than one Person Acting as a Group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company.
Notwithstanding the foregoing, for purposes of this subparagraph, if any one
Person, or more than one Person Acting as a Group, is considered to effectively
control the Company, the acquisition of additional control of the Company by the
same Person or Persons is not considered to cause a Change in Control; or



ii.

The date a majority of the members of the Company's Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company's Board before the date of the
appointment or election.



c.

Change in Ownership of a Substantial Portion of the Company's Assets. The date
any one Person, or more than one Person Acting as a Group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) assets from the Company that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of the Company immediately before such acquisition or
acquisitions. For purposes of this paragraph (c), "gross fair market value"
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets. Notwithstanding the foregoing, a transfer of assets is not treated as a
Change in Control if the assets are transferred to:



i. An entity that is controlled by the shareholders of the transferring
corporation;

ii. A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

iii. An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;

iv. A Person, or more than one Person Acting as a Group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or


3

--------------------------------------------------------------------------------


v. An entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a Person described in clause (iv).

d. "Person" and "Acting as a Group."

i. For purposes of this Section, "Person" shall have the meaning set forth in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended.

ii. For purposes of this Section, Persons shall be considered to be "Acting as a
Group" if they are owners of a corporation that enter into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company. If a Person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be Acting as a
Group with the other shareholders only with respect to the ownership in that
corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. Notwithstanding the
foregoing, Persons shall not be considered to be Acting as a Group solely
because they purchase or own stock of the same corporation at the same time, or
as a result of the same public offering.

1.6       "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time.

1.7       "Committee" shall mean an internal administrative committee appointed
by the Chief Executive Officer of the Company to administer the Plan in
accordance with Article 8.

1.8       "Company" shall mean Wisconsin Energy Corporation, a Wisconsin
corporation, and any successor to all or substantially all of the Company's
assets or business.

1.9      "Compensation Committee" shall mean the Compensation Committee of the
Board.

1.10      "EDCP" shall mean the Wisconsin Energy Corporation Executive Deferred
Compensation Plan, effective as of January 1, 2005, as may be amended from time
to time or any successor to such plan.

1.11

"Election Form" shall mean the form or forms established from time to time by
the Committee that a Participant completes, signs and returns to the Committee
to designate a form of payment pursuant to Article 4. To the extent authorized
by the Committee, such form may be electronic or set forth in some other media.



1.12

"Employer" shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired).



1.13

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

4

--------------------------------------------------------------------------------




1.14

"IRS Limitations" shall mean the limitation on tax-qualified benefits imposed by
Code Section 415, Code Section 401(a)(17), or any other limitation on
tax-qualified benefits to which a participant may be entitled under a plan
sponsored by the Company.



1.15

"MEZ Plan" shall mean the 2003 Mezzanine Incentive Plan For We Power, LLC, as
amended and restated effective as of January 1, 2005, and as may be amended from
time to time thereafter or any successor to such plan.



1.16

"Participant" shall mean an individual selected to participate in the Plan and
earn a benefit under either Article 2 or Article 3. A spouse or former spouse of
a Participant shall not be treated as a Participant in the Plan, even if she has
an interest in the Participant's benefit as a result of applicable law or
property settlements resulting from legal separation or divorce.



1.17

"Pension Eligible Earnings" shall mean a Participant's established base salary
for assigned responsibilities including payments for absences, without regard
for any limitations imposed by the Code on benefits or compensation and
including any amounts of base salary that would have been paid to the
Participant, but were not paid because of deferral elections made by the
Participant under a savings or other deferred compensation plan, and including
the total of any incentive performance award determined under the STPP or other
bonus plan of the Company which has been approved by the Board, Committee or
Chief Executive Officer of the Company for inclusion into Pension Eligible
Earnings for this Plan. Amounts of base salary and annual incentive shall be
calculated without regard to any amounts deferred from such base salary or
annual incentive compensation. For purposes of this definition, base salary
shall be defined with reference to the RAP, as modified above, as in effect from
time to time for a Plan Year.



1.18

"Pension Make-Whole Benefit" shall mean the benefit provided pursuant to Article
3.



1.19

"Plan Year" shall mean the calendar year.



1.20

"RAP" shall mean the Wisconsin Energy Corporation Retirement Account Plan, as
amended from time to time or any successor to such plan, the Company's
tax-qualified defined benefit plan under Code Section 401(a).



1.21

"SERP Benefit" shall mean SERP Benefit A and/or SERP Benefit B provided pursuant
to Article 2.



1.22

"SERP Benefit A" means the benefit provided pursuant to Section 2.3.



1.23

"SERP Benefit B" means the benefit provided pursuant to Section 2.4.



1.24

"Separation from Service" shall mean the Participant's termination of employment
with all Employers and other entities affiliated with the Company, voluntarily
or involuntarily, for any reason other than on account of death, or as otherwise
provided by the Department of Treasury in regulations promulgated under Code
Section 409A. For purposes of the foregoing, whether an entity is affiliated
with the Company shall be determined pursuant to the controlled group rules of
Code Section 414, as modified

5

--------------------------------------------------------------------------------


by Code Section 409A. Unless the employment relationship is terminated earlier
by the Employer or the Participant, the following shall apply for determining a
Separation from Service for Code Section 409A only:



a. Except as provided in paragraph (b), the Participant's employment
relationship with the Employer shall be treated as continuing intact while the
individual is on a military leave, sick leave or other bona fide leave of
absence if the period of such leave does not exceed six months (or longer, if
required by statute or contract). If the period of the leave exceeds six months
and the Participant's right to reemployment is not provided either by statute or
contract, the employment relationship is deemed to terminate on the first date
immediately following such six-month period.

b. Where a leave of absence is due to any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than six months, where such impairment
causes the Participant to be unable to perform the duties of her position of
employment or any substantially similar position of employment, the
Participant's relationship with the Employer shall be treated as continuing
intact for a period of 29 months

and will be deemed to terminate on the first date immediately following such
29 month period.



1.25

"STPP" shall mean shall mean the Wisconsin Energy Corporation Short-Term
Performance Plan, as amended and restated effective as of January 1, 2005, and
as may be amended from time to time thereafter or any successor to such plan.



1.26

"Trust" shall mean the Wisconsin Energy Corporation Rabbi Trust Agreement dated
December 1, 2000 between the Company and The Northern Trust Company, and as
amended from time to time.



1.27

"Vest" or "Vested" shall mean the Participant has a nonforfeitable right to the
SERP Benefit and/or Pension Make-Whole Benefit, as the case may be, as
determined under Section 2.2 or Section 3.2.



ARTICLE 2
SERP BENEFIT

2.1 Eligibility and Participation

. The Chief Executive Officer of the Company, the Board or the Compensation
Committee of the Board may designate those key employees of the Employer as a
Participant for a SERP Benefit, provided that participation in the Plan shall be
limited to a select group of management and highly compensated employees of the
Employer (as defined in ERISA Sections 201(2), 301(a)(3) and 401(a)(1)). An
employee may be designated as a Participant for purposes of SERP Benefit A
and/or SERP Benefit B.



The Chief Executive Officer of the Company, the Board or the Compensation
Committee of the Board shall have the discretion to exclude a Participant from
continued participation in the SERP Benefit with such exclusion becoming
effective as of the first

6

--------------------------------------------------------------------------------


day of the immediately following Plan Year. In such event, the Participant shall
be eligible to receive a Pension Make-Whole Benefit in lieu of any SERP Benefit
that accrued before such exclusion to avoid any duplication of benefits under
the Plan.



2.2 Vesting

. A Participant shall become Vested in her SERP Benefit upon the earlier of
(i) attaining age 60 while employed with an Employer, (ii) death or (iii) a
Change in Control. The Chief Executive Officer of the Company, the Board or the
Compensation Committee of the Board has the authority to Vest a Participant who
experiences a Separation from Service before age 60 or incurs a disability.
"Disability" shall mean the Participant is eligible for a benefit under the
Company's long-term disability program, as may be in effect from time to time.
In the event a Participant forfeits her SERP benefit due to a Separation from
Service before she is Vested, the Participant shall be entitled to a Pension
Make-Whole Benefit, if any, pursuant to Article 3.



2.3 SERP Benefit A.

SERP Benefit A provides a supplemental pension benefit, the amount of which
shall be equal to the greater of (a) or (b), if applicable, subject to (c)
below.



a. The benefit formula described in this paragraph (a) is intended to calculate
a supplemental cash balance benefit that will be calculated as if it were held
in an account (the "Account Balance") for the Participant's credit under the
RAP. This Account Balance is a lump sum amount that increases each year as
additional amounts are credited in two ways: a benefit credit and an interest
credit.

i. Benefit Credit. Beginning as early as 1995, for each Plan Year in which a
Participant is eligible to accrue a SERP Benefit A, the Participant's Account
Balance will be credited with a benefit credit equal to (i) the "relevant
percentage" of her Pension Eligible Earnings for the Plan Year less (ii) the
amount credited to the Participant's RAP cash balance account for such year.
Notwithstanding the foregoing, if a Participant experiences a Separation from
Service during the Plan Year, the Participant's benefit credit will equal the
relevant percentage of the Participant's Pension Eligible Earnings through the
Participant's Separation from Service less the amount credited to her RAP cash
balance account for the same time period.

For purposes of the above, the relevant percentage will be the same percentage
as is determined under the RAP for the Plan Year of determination except that to
be eligible for a relevant percentage of more than the minimum guaranteed
benefit credit as determined under the RAP, the Participant must be actively
employed on December 31 of that year.

ii. Interest Credit. For each Plan Year, the Participant's Account Balance will
receive an interest credit on her Account Balance at the beginning of the year.
This interest credit will be the same percentage that has been applied to the
RAP for that year. If the Participant did not have an Account Balance at the
beginning of the year, the Account Balance will not receive an interest credit
at the end of the year. If the Participant has a

7

--------------------------------------------------------------------------------


distribution from her Account Balance, either in whole or in part (under an
installment payment or annuity) before December 31, a prorata Interest Credit
will be credited for the Plan Year that includes the distribution, determined in
the same manner as under the RAP. Interest credits cease with the commencement
of payment.



b. The benefit formula described in this paragraph (b) will be calculated for
Participants who were actively employed by an Employer on December 31, 1995 and
who were covered under the RAP as of such date, thereby entitling them to a
grandfathered pension benefit. Such Participants will be eligible to have their
SERP Benefit A determined under the grandfathered minimum benefit, as described
in Appendix A.

c. The SERP Benefit A provides a benefit for Participants who otherwise would
lose benefits under the RAP due to certain limitations for included compensation
under the RAP. Effective January 1, 2008, eligible compensation for determining
benefits under the RAP for both the cash balance and grandfathered minimum
benefit formulas was expanded to include STPP awards. As a result of this
change, for certain participants, the total benefit payable as a final
retirement benefit from both the RAP and this Plan may be fully payable from the
RAP under the formula for the grandfathered minimum benefit. In this case, no
further benefit would be payable from this Plan.

2.4 SERP Benefit B

. SERP Benefit B provides Participants with a life annuity of 10% of the monthly
average of the Participant's Pension Eligible Earnings received from the
Employer during whichever period of 36 consecutive months produces the highest
monthly average. The monthly average of Pension Eligible Earnings during such
36 month period includes the monthly average of:



a. any performance award determined under the STPP or any other plan as
designated by the Board, calculated as of the date of determination as if then
paid in full as base salary, and

b. any amounts of base salary that would have been paid to the Participant
during such 36-month period but are not paid due to deferral elections made by
the Participant under a savings or other deferred compensation plan.

Effective as of January 1, 2005, no new individuals are eligible to earn a
SERP B Benefit. The provisions relating to SERP Benefit B shall only apply to
those Participants who were designated as eligible to earn a SERP Benefit B
before January 1, 2005.

ARTICLE 3
PENSION MAKE_WHOLE BENEFIT

3.1 Eligibility and Participation

. Participation in the Pension Make-Whole Benefit shall be limited to a select
group of management and highly-compensated employees of the Employers, as
determined by the Chief Executive Officer of the Company, the Board or the
Compensation Committee. From that group, the Chief Executive Officer of the

8

--------------------------------------------------------------------------------


Company, the Board or the Compensation Committee shall select employees to
participate in the Pension Make-Whole Benefit and shall have the discretionary
authority to exclude a Participant from continued participation in the Pension
Make-Whole Benefit. Any such exclusion shall become effective as of the first
day of the immediately following Plan Year. Such Participant shall remain a
Participant until her accrued Pension Make-Whole Benefit is paid in full, unless
such Participant becomes designated as eligible to earn a SERP Benefit.



3.2 Vesting.

Pension Make-Whole Benefits are immediately vested, unless a Participant becomes
designated as eligible for a SERP Benefit and Vested in the SERP Benefit. If a
Participant becomes eligible to earn a SERP Benefit and becomes Vested in such
benefit, no Pension Make-Whole Benefit shall be paid to such Participant in
order to avoid any duplication of supplemental pension benefits provided under
the Plan.



3.3 Pension Make-Whole Benefit.

The Pension Make-Whole Benefit provided pursuant to this Article shall equal (a)
less (b), subject to (c) below:



a. The pension benefit which would have accrued to the Participant's credit
under the RAP, calculated without regard to IRS Limitations and taking into
account:

i. all Base Annual Salary, whether paid and/or deferred to the EDCP,

ii. STPP awards, whether paid and/or deferred to the EDCP;

iii. any other bonus award which has been approved by the Board, Committee or
Chief Executive Officer of the Company; and

iv. any MEZ Plan award with respect to reaching the 2005 and/or 2008 MEZ Plan
milestone, whether paid and/or deferred to the EDCP.

b. The pension benefit which has actually accrued to the credit of the
Participant under the RAP.

c. The Pension Make-Whole Benefit provides a benefit for Participants who
otherwise would lose benefits under the RAP due to certain limitations for
included compensation under the RAP. Effective January 1, 2008, eligible
compensation for determining benefits under the RAP for both the cash balance
and grandfathered minimum benefit formulas was expanded to include STPP awards.
As a result of this change, for certain participants, the total benefit payable
as a final retirement benefit from both the RAP and this Plan may be fully
payable from the RAP under the formula for the grandfathered minimum benefit. In
this case, no further Pension Make-Whole Benefit would be payable from this
Plan.

9

--------------------------------------------------------------------------------




ARTICLE 4
TIME AND FORM OF PAYMENT

4.1 Application of Time and Form of Payment Provisions.

The provisions of this Article apply to all supplemental pension benefits
provided pursuant to Article 2 and Article 3, unless otherwise specified
pursuant to a separate written agreement.



4.2 Time for Distribution

. Distribution of a Participant's SERP Benefit or Pension Make-Whole Benefit
shall be made following the earliest to occur of:



a. The Participant's Separation from Service; or

b. The Participant's death.

Payment shall be paid or begin to be paid by the end of the Plan Year in which
the distribution event occurs or, if later, by the 15th day of the third month
following the event. If an Annual Installment Method is in effect, the second
installment payment shall be made within the first 90 days of the Plan Year
following the Plan Year in which the first installment payment was made and
subsequent installment payments shall be made thereafter during the first 90
days of the Plan Year in which the installment is due.

Notwithstanding anything in the Plan to the contrary, distributions made to
"specified employees" (determined pursuant to Treasury Regulation Section
1.409A-1(i)) upon a Separation from Service for any reason other than death
shall be paid or begin to be paid as of the first day of the seventh month
following the Participant's Separation from Service. If a monthly annuity is
payable, the monthly payments otherwise scheduled to be made pending such
six-month delay will be aggregated and paid in a lump sum payment as of the
first day of the seventh month following the Participant's Separation from
Service. No interest shall be payable on any amounts delayed due to the
Participant's status as a specified employee.

4.3 Payment Form

. The form in which a Participant's benefit shall be paid is dependent upon the
Participant's accrued benefit value determined as of the first day of the month
following the distribution event (the "determination date"), even if such
payment is delayed for a specified employee pursuant to Section 4.2.



a. Separation from Service or Death.

i. A Participant whose accrued benefit is $75,000 or less as of the
determination date, payment shall be made in a lump sum.

ii. A Participant whose accrued benefit is greater than $75,000 may elect,
pursuant to Section 4.4, to receive payment:

A. in any number of installments between five and ten, using the Annual
Installment Method to determine the amount of each installment, or

10

--------------------------------------------------------------------------------




B. in the form of a life annuity.

A Participant electing to receive payment in the form of a life annuity may
select among actuarially equivalent life annuities, the forms of which shall be
determined by the Committee in its sole discretion. Actuarial equivalence shall
be determined using the factors then in effect under the RAP. Such annuity
selection may be made at the time distribution of the Participant's benefit is
to begin without such selection being treated as a subsequent change in election
pursuant to Treasury Regulation Section 1.409A-2(b)(2). In the event a
Participant elected a life annuity but does not make a selection as to the
specific annuity form, payment shall be made in the form of a single life
annuity for unmarried Participants or a joint and 50% survivor annuity for
married Participants.

Notwithstanding the foregoing, if no valid Election Form is in effect upon the
distribution event, then payment shall be made in (1) a lump sum if the value of
a Participant's accrued benefit falls within the payment tier described in
clause (i) and (2) five installments using the Annual Installment Method to
determine the amount of each installment if the value of a Participant's accrued
benefit falls within the payment tier described in clause (ii).

b. Separation from Service After Change in Control. A lump sum payment shall be
made upon a Separation from Service that occurs within 18 months following a
Change in Control. Such lump sum payment shall be in an amount equal to the then
present value of all benefits then accrued under this Plan, calculated using (i)
an interest rate equal to a 36 consecutive month average, using the rates as of
the last business day of each month (the "Month End Rate"), of the five-year
United States Treasury Note yields (the "36 Month Average Rate") in effect
ending with the Month End Rate immediately prior to the month in which the
Separation from Service occurred as such yield is reported in the Wall Street
Journal or comparable publication, and (ii) the mortality table used for
purposes of determining lump sum amounts then in use under the RAP.

4.4 Election Form Requirements

.



a. Election Timing Generally. At the times indicated below, a Participant may
file with the Committee an Election Form indicating the desired form of payment
in the event the Participant's benefit has a value greater than $75,000.

i. Participants eligible for a SERP Benefit A or Pension Make-Whole Benefit may
file an Election Form with the Committee no later than January 30th of the Plan
Year immediately following the first Plan Year in which the Participant began to
accrue either benefit. An Election Form is irrevocable as of January 30 of such
Plan Year.

ii. SERP Benefit B Participants must file an Election Form with the Committee
before the beginning of the first Plan Year in which a benefit is accrued. An
Election Form is irrevocable as of the first day of the Plan Year in which the
benefit first accrues.

11

--------------------------------------------------------------------------------




b. Changes to Elected Form of Payment. A Participant may elect to change the
form of payment for amounts that are subject to an election that is irrevocable.

i. A Participant who has an installment form of payment in effect may change
such election to an annuity payment, provided the annuity commencement date
shall be deferred to a date that is at least five years after the date the
initial installment payment would otherwise have commenced.

ii. A Participant who has an annuity payment election in effect may change such
election to an installment form of payment, provided that the first installment
payment shall be deferred to a date that is at least five years after the date
the annuity payments would otherwise have commenced.

iii. A Participant who has an installment election in effect may change the
number of installments, provided that the first installment payment shall be
deferred to a date that is at least five years after the date the initial
installment payment would otherwise have commenced.

Any such election changes pursuant to this paragraph shall be completed in
accordance with Committee rules and must be made at least 12 months before the
event triggering distribution occurs. Therefore, if the event triggering
distribution occurs before such 12 month period has elapsed, then the election
to change the payment form shall not take effect.

c. Elections Pursuant to s409A Transition Relief. Notwithstanding the foregoing
provisions of this Section, on or before December 31, 2008, Participants may
make or change payment form elections consistent with transition relief provided
by the Department of the Treasury in Notice 2006-79, Notice 2007-86 and proposed
regulations promulgated under Code Section 409A. If a Participant makes such an
election or change, then the last election validly in effect as of December 31,
2008 shall be treated as the "initial" election. Participants whose SERP Benefit
A vested and began to be paid on and after January 1, 2005 and before January
1, 2009 received either the default payment form of a joint and survivor annuity
payment or an actuarial equivalent form of annuity payment, as provided under
the Legacy Plan's form of payment provisions. In addition, a Participant who
began to be paid any portion of his Pension Make-Whole Benefit that is subject
to Code Section 409A on and after January 1, 2005 and before January 1, 2009,
received payment of such benefit in the form selected pursuant to his timely
filed election(s), or if none, in a lump sum, as provided under the Legacy Plan.

4.5 Discretion to Accelerate Distribution.

a. The Committee shall have the discretion to make a distribution, or accelerate
the time or schedule of payment of a Participant's vested accrued benefit if
payment is required for:

12

--------------------------------------------------------------------------------




i. FICA, FUTA and/or the corresponding withholding provisions of applicable
state and local taxes with respect to compensation accrued under the Plan. Any
such distribution shall not exceed the aggregate of such tax withholding and
shall reduce the Participant's accrued vested benefit to the extent of such
distributions; or

ii. payment of state, local or foreign tax obligations arising from
participation in the Plan that apply to an amount accrued under the Plan and
FUTA resulting from such payment. Any such payment shall not exceed the amount
of such taxes due as a result of Plan participation.

b. The Committee or a Plan representative is authorized to accelerate the time
or schedule of a payment under the Plan to an individual other than the
Participant, or to make a payment under the Plan to an individual other than the
Participant, to the extent necessary to fulfill a domestic relations order (as
defined in Code Section 414(p)(1)(B)). Payment to an alternate payee under a
domestic relations order shall be made in a lump sum within 90 days after the
Committee or Plan representative approves such order.

c. The Committee shall have the discretion to accelerate the time or schedule of
a payment under the Plan if the Plan fails to meet the requirements of Code
Section 409A and regulations promulgated thereunder, provided that any such
payment does not exceed the amount required to be included in income as a result
of such failure.

ARTICLE 5
DEATH BENEFITS

5.1 Death While In Pay Status.

a. Death After Payment Commencement.

i. Lump Sum. If the Participant dies after the lump sum payment is made by the
Plan, no further payments shall be made from the Plan.

ii. Installment Payments. If the Participant dies after installment payments
begin, but before the entire benefit is paid in full, the Participant's unpaid
benefit payments shall continue to be paid to the Participant's Beneficiary over
the remaining number of years as that benefit would have been paid to the
Participant had the Participant survived.

iii. Joint and Survivor Annuity. If payments to the Participant have begun under
a joint and survivor annuity and the Participant then dies, the Participant's
spouse shall begin receiving the survivor annuity payments for her life.

13

--------------------------------------------------------------------------------




iv. Single Annuity. If payments to the Participant have begun under a single
life annuity and the Participant then dies, all payments shall cease upon the
Participant's death.

b. Death After Separation from Service but Before Payment Commencement.

In the event a Participant dies after his Separation from Service and before
payment of his benefit is scheduled to be made, whether a benefit is paid to his
Beneficiary will depend on the form of payment the Participant was scheduled to
receive, determined as follows:

i. Lump Sum or Installment Payments. If payment to the Participant was scheduled
to be made in a lump sum or installments, payment to the Participant's
Beneficiary shall be made or begin to be made pursuant to the Participant's
election during the first 90 days of the Plan Year following the Plan Year of
the Participant's Separation from Service.

ii. Joint and Survivor Annuity. If payment to the Participant was scheduled to
be made in a joint and survivor annuity, the Participant's spouse shall begin
receiving the survivor annuity payments at the time the Participant would have
begun receiving payments had she survived.

iii. Single Annuity. If payment to the Participant was scheduled to be made in a
single life annuity, no further payment shall be made following the
Participant's death.

5.2 Death While Actively Employed.

If a Participant dies while actively employed with an Employer, the
Participant's benefit shall be paid to the Participant's Beneficiary in a lump
sum by the end of the Plan Year in which the Participant dies or, if later, by
the 15th day of the third month following the Participant's death, regardless of
whether the Participant is a specified employee.



A

RTICLE 6
BENEFICIARY DESIGNATION



6.1 Beneficiary

. Each Participant may, at any time, designate one or more Beneficiaries (both
primary as well as contingent) to receive any benefits payable under the Plan
upon her death. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.



6.2 Beneficiary Designation; Change

. A Participant shall designate her Beneficiary by completing and signing a
beneficiary designation form established by the Committee or its delegate, and
returning it to the Committee or its designated agent. A Participant may change
her Beneficiary designation by completing, signing and otherwise complying with
the terms of the beneficiary designation form and the Committee's rules and
procedures, as in effect from time to time. Upon the acceptance by the Committee
of a new beneficiary designation form, all Beneficiary designations previously
filed shall be

14

--------------------------------------------------------------------------------


canceled. The Committee shall rely on the last completed beneficiary designation
form filed by the Participant and accepted by the Committee before her death.



6.3 Acknowledgment

. No Beneficiary designation or change in Beneficiary designation shall be
effective until accepted by the Committee or a Plan representative.



6.4 No Beneficiary Designation

. If a Participant fails to designate a Beneficiary as provided in this Article
6 or, if all designated Beneficiaries predecease the Participant or die before
complete distribution of the Participant's benefit (applicable only if an
installment payment is in effect), then the Participant's designated Beneficiary
shall be deemed to be her surviving spouse. If the Participant has no surviving
spouse, but was survived by a designated Beneficiary who was receiving benefits
or was entitled to receive distribution under this Plan but died before a
complete distribution of the Participant's benefit (applicable only if an
installment payment is in effect), the remaining benefits shall be paid to such
designated Beneficiary's estate. If the Participant leaves no surviving spouse
and was not survived by a designated Beneficiary as provided in the foregoing
sentence, the Participant's benefit shall be paid to the Participant's estate.



6.5 Doubt as to Beneficiary

. If the Committee has any doubt as to the proper Beneficiary to receive
payments under this Plan, the Committee may, in its sole discretion, require the
Participant's Employer to withhold such payments until the matter is resolved to
the Committee's satisfaction.



6.6 Discharge of Obligations

. The complete payment of benefits under the Plan to a Beneficiary shall fully
and completely discharge all Employers and the Committee from all further
obligations under this Plan with respect to the Participant, and the
Participant's Election Form shall terminate upon such full payment of benefits.



A

RTICLE 7
TERMINATION, AMENDMENT OR MODIFICATION



7.1 Termination

.



a. Although each Employer anticipates that it will continue the Plan for an
indefinite period of time, there is no guarantee that an Employer will continue
the Plan or will not terminate the Plan at any time in the future. Accordingly,
each Employer reserves the right to discontinue its participation in the Plan
and/or to terminate the Plan at any time with respect to all of its
Participants, by action of its Board of Directors or Compensation Committee. The
termination of the Plan shall not reduce the amount of any benefit to which the
Participant or Beneficiary is entitled to receive under the Plan as of the
termination date. Except as provided in paragraph (b) below, benefits shall be
maintained under the Plan until such amounts would otherwise have been
distributed in accordance with the terms of the Plan and Participants' validly
filed payment elections.

b. Notwithstanding any provision in the Plan to the contrary, upon termination
of the Plan, the Board of Directors or Compensation Committee reserves the
discretion to accelerate distribution of Participants' benefits (including those
Participants in

15

--------------------------------------------------------------------------------


pay status) in accordance with regulations promulgated by the Department of the
Treasury under Code Section 409A.

7.2 Amendment

. The Company may, in its sole discretion, amend or modify the Plan at any time,
in whole or in part, by action of its Board, Compensation Committee or the
Committee; provided, however, that (i) no amendment shall decrease the amount of
a Participant's accrued benefit in existence at the time the amendment or
modification is made, and (ii) no amendment shall adversely affect any benefit
to which a Participant or Beneficiary has become entitled as of the date of the
amendment, in either case, without the Participant's consent. Further, during
the pendency of a Potential Change in Control (as defined below) and at all
times following a Change in Control, no amendment or modification may be made
which in any way adversely affects the interests of any Participant with respect
to benefits accrued as of the date of the amendment. A "Potential Change in
Control" shall be deemed to have occurred if one of the following events occurs:



a. The Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

b. The Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;

c. Any Person becomes the Beneficial Owner (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended), directly or indirectly,
of Stock representing 15% or more of either the then outstanding shares of stock
of the Company or the combined voting power of the Company's then outstanding
Stock (not including the Stock beneficially owned by such Person or any Stock
acquired directly from the Company or its affiliates); or

d. The Board adopts a resolution to the effect that, for purposes of this Plan,
a Potential Change in Control has occurred.

Except as otherwise noted, the capitalized terms in the above definition have
the same meaning as set forth in Section 1.5. The Company's power to amend or
modify the Plan includes the power to suspend or freeze participation in the
Plan, provided such suspension or freeze does not cause a prohibited
acceleration of compensation under Code Section 409A. In such circumstance, the
Company may, in its sole discretion, rescind such modification at any time,
provided such action is taken consistent with Code Section 409A. Such action may
be taken by the Company's Board of Directors, the Compensation Committee or the
Committee referred to in Article 8 below.

7.3 Effect of Payment

. The full payment of the Participant's benefit under any provision of the Plan
shall completely discharge the Plan's and Employer's obligations to the
Participant and her Beneficiaries under this Plan.

16

--------------------------------------------------------------------------------




A

RTICLE 8
ADMINISTRATION



8.1 Plan Administration

. Except as otherwise provided in this Article 8 and as specifically referenced
in the Plan, the Compensation Committee has delegated administration of the Plan
to the Committee. Members of the Committee may be Participants under this Plan.
Any individual serving on the Committee who is a Participant shall not vote or
act on any matter relating solely to himself or herself. The Chief Executive
Officer may not act on any matter involving such officer's own participation in
the Plan.



8.2 Powers, Duties and Procedures.

The Committee (or the Chief Executive Officer if such individual chooses to so
act) shall have full and complete discretionary authority to (i) make, amend,
interpret and enforce all appropriate rules and regulations for the
administration of the Plan, and (ii) decide or resolve any and all questions
including interpretations of the Plan, as may arise in connection with the
claims procedures set forth in Article 9 or otherwise with regard to the Plan.
The Committee shall have complete control and authority to determine the rights
and benefits of all claims, demands and actions arising out of the provisions of
the Plan of any Participant or Beneficiary or other person having or claiming to
have any interest under the Plan. When making a determination or calculation,
the Committee may rely on information furnished by a Participant or the
Employer. Benefits under the Plan shall be paid only if the Committee decides in
its sole discretion that the Participant or Beneficiary is entitled to them. The
Committee or the Chief Executive Officer may delegate such powers and duties as
it determines for the efficient administration of the Plan.



8.3 Administration Upon Change In Control

. For purposes of this Plan, the Company shall be the "Administrator" at all
times before a Change in Control. Upon and after a Change in Control, the
Administrator shall be an independent third party selected by the individual
who, at any time before such event, was the Company's Chief Executive Officer
or, if there is no such officer or such officer does not act, by the Company's
then highest ranking officer (the "Appointing Officer"). Upon a Change in
Control, the Administrator shall have full and complete discretionary power to
determine all questions arising in connection with the administration of the
Plan and the interpretation of the Plan and Trust including, but not limited to,
benefit entitlement determinations. Upon and after a Change in Control, the
Company shall (i) pay all reasonable administrative expenses and fees of the
Administrator, (ii) indemnify the Administrator against any costs, expenses and
liabilities (including, without limitation, attorney's fees) of whatever kind
and nature which may be imposed on, asserted against or incurred by the
Administrator in connection with the performance of the duties hereunder, except
with respect to matters resulting from the gross negligence or willful
misconduct of the Administrator or its employees or agents, and (iii) supply
full and timely information to the Administrator on all matters relating to the
Plan, the Trust, the Participants and their Beneficiaries, the benefits of the
Participants, including the dates of disability, death or Separation from
Service and such other pertinent information as the Administrator may reasonably
require. Upon and after a Change in Control, the Administrator may be terminated
(and a replacement appointed) only by an Appointing Officer. Upon and after a
Change in Control, the Administrator may not be terminated by the Company.

17

--------------------------------------------------------------------------------




8.4 Agents

. In the administration of this Plan, the Committee may, from time to time,
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel who may be counsel to an Employer.



8.5 Binding Effect of Decisions

. Notwithstanding any other provision of the Plan to the contrary, the Committee
or its delegate shall have complete discretion to interpret the Plan and to
decide all matters under the Plan. Any such interpretation shall be final,
conclusive and binding on all Participants, Beneficiaries and any person
claiming under or through any Participant, in the absence of clear and
convincing evidence that the Committee acted arbitrarily and capriciously.



8.6 Indemnity of Committee

. All Employers shall indemnify and hold harmless the members of the Committee,
and any other employee to whom the duties of the Committee may be delegated, and
the Administrator, as defined in Section 8.2, against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Plan, except in the case of willful misconduct by the
Committee, any of its members or any such employee or the Administrator.



8.7 Employer Information

. To enable the Committee and/or Administrator to perform its functions, each
Employer shall supply full and timely information to the Committee on all
matters relating to the compensation of its Participants, the dates of the
disability, death or Separation from Service and such other pertinent
information as the Committee may reasonably require.



8.8 Coordination with Other Benefits

. The benefits provided to a Participant and the Beneficiary under the Plan are
in addition to any other benefits available to such Participant under any other
plan or program for employees of an Employer. The Plan shall supplement and
shall not supersede, modify or amend any other such plan or program except as
may otherwise be expressly provided.



A

RTICLE 9
CLAIMS PROCEDURES



9.1 Presentation of Claim

. Any Participant or Beneficiary (such Participant or Beneficiary being referred
to below as a "Claimant") may deliver to the Committee a written claim for
benefits. If such a claim relates to the contents of a notice received by the
Claimant, the claim must be made within 90 days after such notice was received
by the Claimant. All other claims shall be made within 180 days of the date on
which the event that caused the claim to arise occurred. The claim shall state
with particularity the determination desired by the Claimant. A claim shall be
considered to have been made when a written communication made by the Claimant
or the Claimant's representative is received by the Committee.



9.2 Decision on Initial Claim

. The Committee shall consider a Claimant's claim and provide written notice to
the Claimant of any denial within a reasonable time, but no later than 90 days
after receipt of the claim. If an extension of time beyond the initial 90-day

18

--------------------------------------------------------------------------------


period for processing is required, written notice of the extension shall be
provided to the Claimant before the initial 90-day period expires indicating the
special circumstances requiring an extension of time and the date by which the
Committee expects to render a final decision. In no event shall the period, as
extended, exceed 180 days. If the Committee denies, in whole or in part, the
claim, the notice shall set forth in a manner calculated to be understood by the
Claimant:



The specific reasons for the denial of the claim, or any part thereof;

Specific references to pertinent Plan provisions upon which such denial was
based;

A description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

An explanation of the claim review procedure set forth in Section 9.3 below,
which explanation shall also include a statement of the Claimant's right to
bring a civil action under ERISA Section 502(a) following a denial of the claim
upon review.

9.3 Right to Review

. A Claimant is entitled to appeal any claim that has been denied in whole or in
part. To do so, the Claimant must submit a written request for review with the
Committee within 60 days after receiving a notice from the Committee that a
claim has been denied, in whole or in part. Absent receipt by the Committee of a
written request for review within such 60-day period, the claim shall be deemed
to be conclusively denied. The Claimant (or the Claimant's duly authorized
representative) may:



a. Review and/or receive copies of, upon request and free of charge, all
documents, records and other information relevant to the Claimant's claim;

b. Submit written comments, documents, records or other information relating to
her claim, which the Committee shall take into account in considering the claim
on review, without regard to whether such information was submitted or
considered in the initial review of the claim; and/or

c. Request a hearing, which the Committee, in its sole discretion, may grant.

If a Claimant requests to review and/or receive copies of relevant information
pursuant to paragraph (a) above, the 60-day period for submitting the written
request for review will be tolled during the period beginning on the date the
Claimant makes such request and ending on the date the Claimant reviews or
receives such relevant information.

9.4 Decision on Review

. The Committee shall render its decision on review promptly, and not later than
60 days after it receives a written request for review of the denial, unless a
hearing is held or other special circumstances require additional time. In such
case, the Committee will notify the Claimant, before the expiration of the
initial 60-day period and

19

--------------------------------------------------------------------------------


in writing, of the need for additional time, the reason the additional time is
necessary, and the date (no later than 60 days after expiration of the initial
60-day period) by which the Committee expects to render its decision on review.
The decision on review shall be written in a manner calculated to be understood
by the Claimant, and shall contain:



a. Specific reasons for the decision;

b. Specific references to the pertinent Plan provisions upon which the decision
was based;

c. A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records or other
information relevant (within the meaning of Department of Labor Regulation
Section 2560.503-1(m)(8)) to the Claimant's claim;

d. A statement of the Claimant's right to bring a civil action under ERISA
Section 502(a) following a wholly or partially denied claim for benefits; and

e. Such other matters as the Committee deems relevant.

9.5 Form of Notice and Decision

. Any notice or decision by the Committee under this Article 9 may be furnished
electronically in accordance with Department of Labor Regulation Section
2520.104b-(1)(c)(i), (iii) and (iv).



9.6 Legal Action

. Any final decision by the Committee shall be binding on all parties. A
Claimant's compliance with the foregoing provisions of this Article 9 is a
mandatory prerequisite to a Claimant's right to commence any legal action with
respect to any claim for benefits under this Plan. Any such legal action must be
initiated no later than 180 days after the Committee renders its final decision.
If a final determination of the Committee is challenged in court, such
determination shall not be subject to de novo review and shall not be overturned
unless proven to be arbitrary and capricious based on the evidence considered by
the Committee at the time of such determination.



ARTICLE 10
TRUST

10.1 Establishment of the Trust

. The Company shall establish the Trust and each Employer shall contribute such
amounts to the Trust from time to time as it deems desirable.



10.2 Interrelationship of the Plan and the Trust

. The provisions of the Plan shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.



10.3 Distributions From the Trust

. Each Employer's obligations under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution shall
reduce the Employer's obligations under this Plan.

20

--------------------------------------------------------------------------------




ARTICLE 11
MISCELLANEOUS

11.1 Status of Plan

. The Plan is intended to be a plan that is not qualified within the meaning of
Code Section 401(a) and that is unfunded for tax purposes and "is maintained by
an employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees" (within the meaning
of ERISA). The Plan shall be administered and interpreted in a manner consistent
with that intent.



11.2 Unsecured General Creditor

. Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests or claims in any property or assets of
an Employer, Company or of any other person and nothing in the Plan shall be
construed to give any employee or any other person such rights. The Plan
constitutes a mere promise by the Company or Employer to make payments in
accordance with the terms of the Plan and Participants and Beneficiaries shall
have the status of general unsecured creditors solely of the Employer employing
the Participant.



11.3 Employer's Liability

. The amount of an Employer's liability for the payment of benefits shall be
defined only by the Plan and any Election Forms, as entered into between the
Employer and a Participant. An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan.



11.4 Nonassignability

. Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate, alienate or convey in advance of actual receipt, the
amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are expressly declared to be, unassignable and non-transferable
to the maximum extent allowed by law. No part of the amounts payable shall,
before actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor shall any part of the
same, to the maximum extent allowed by law, be transferable by operation of law
in the event of a Participant's or any other person's bankruptcy or insolvency
or, except as provided in Section 4.5(b), be transferable to a spouse as a
result of a property settlement or otherwise.



11.5 Not a Contract of Employment

. The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between any Employer and the Participant. Such employment
is hereby acknowledged to be an "at will" employment relationship that can be
terminated at any time for any reason, or no reason, with or without cause, and
with or without notice, unless expressly provided in a written employment
agreement between an Employer and a Participant. Nothing in this Plan shall be
deemed to give a Participant the right to be retained in the service of any
Employer as an employee, or to interfere with the right of any Employer to
discipline or discharge the Participant at any time, with or without cause, or
to modify the Base Annual Salary or annual or long-term performance award at any
time.

21

--------------------------------------------------------------------------------




11.6 Furnishing Information

. A Participant or Beneficiary shall cooperate with the Committee by furnishing
any and all information requested by the Committee and take such other actions
as may be requested in order to facilitate the administration of the Plan and
the payments of benefits hereunder.



11.7 Receipt and Release.

Any payment to any Participant or Beneficiary in accordance with the provisions
of the Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Employer, the Committee and a trustee (if any) under the Plan, and
the Committee may require such Participant or Beneficiary, as a condition
precedent to such payment, to execute a receipt and release to such effect.



11.8 Incompetent.

If any Participant or Beneficiary is determined by the Committee, in its sole
discretion, to be incompetent by reason of physical or mental disability
(including minority) or is determined to be incapable of handling disposition of
that person's property, the Committee may direct payment of such benefit to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person. In such circumstance, the Committee, the
Employer or a trustee (if any) shall have no responsibility to follow the
application of such funds. The Committee may require proof of minority,
incompetence, incapacity or guardianship, as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Participant's Beneficiary, as the case may
be, and shall be a complete discharge of any liability under the Plan for such
payment amount.



11.9 Governing Law and Severability

. To the extent not preempted by ERISA, the provisions of this Plan shall be
construed, administered and interpreted according to the internal laws of the
State of Wisconsin without regard to its conflicts of laws principles. If any
provisions is held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.



11.10 Notices and Communications

. All notices, statements, reports and other communications from the Committee
to any employee, Participant, Beneficiary or other person required or permitted
under the Plan shall be deemed to have been duly given when personally delivered
to, when transmitted via facsimile or other electronic media or when mailed
overnight or by first-class mail, postage prepaid and addressed to, such
employee, Participant, Beneficiary or other person at her last known address on
the Employer's or Company's records. All elections, designations, requests,
notices, instructions and other communications from a Participant, Beneficiary
or other person to the Committee required or permitted under the Plan shall be
in such form as is prescribed from time to time by the Committee, and shall be
mailed by first-class mail, transmitted via facsimile or other electronic media
or delivered to such location as shall be specified by the Committee. Such
communication shall be deemed to have been given and delivered only upon actual
receipt by the Committee at such location.



11.11 Successors

. The provisions of this Plan shall bind and inure to the benefit of the
Participant's Employer and its successors and assigns and the Participant and
the Participant's designated Beneficiaries.

22

--------------------------------------------------------------------------------




11.12 Insurance

. An Employer, on its own behalf or on behalf of the trustee of the Trust, and,
in its sole discretion, may apply for and procure insurance on the life of the
Participant, in such amounts and in such forms as the Employer may choose. The
Employer or the trustee of the Trust, as the case may be, shall be the sole
owner and beneficiary of any such insurance. The Participant shall have no
interest whatsoever in any such policy or policies, and at the request of the
Employer shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Employer has applied for insurance. The Participant may elect not to
be insured.



11.13 Legal Fees To Enforce Rights After Change in Control

. The Employer is aware that upon the occurrence of a Change in Control, the
Board (which might then be composed of new members) or a shareholder of the
Employer, or of any successor corporation, might then cause or attempt to cause
the Employer or such successor to refuse to comply with its obligations under
the Plan and might cause or attempt to cause the Employer to institute, or may
institute, litigation seeking to deny Participants the benefits intended under
the Plan. In these circumstances, the purpose of the Plan could be frustrated.
Accordingly, if, following a Change in Control, it should appear to any
Participant that the Employer or any successor corporation has failed to comply
with any of its obligations under the Plan or any agreement thereunder or, if
the Employer or any other person takes any action to declare the Plan void or
unenforceable or institutes any litigation or other legal action designed to
deny, diminish or to recover from any Participant the benefits intended to be
provided, then the Employer irrevocably authorizes such Participant to retain
counsel of her choice at the expense of the Employer (who shall be jointly and
severally liable for all reasonable fees of such counsel) to represent such
Participant in connection with the initiation or defense of any litigation or
other legal action, whether by or against the Employer or any director, officer,
shareholder or other person affiliated with the Employer or any successor
thereto in any jurisdiction. If paid by the Participant, the Employer shall
reimburse such legal fees no later than December 31st of the year following the
year in which the expense was incurred.



11.14 Terms

. Whenever any words are used herein in the feminine, they shall be construed as
though they were in the masculine in all cases where they would so apply; and
whenever any words are used herein in the singular or in the plural, they shall
be construed as though they were used in the plural or the singular, as the case
may be, in all cases where they would so apply.



11.15 Headings

. Headings and subheadings in the Plan are inserted for convenience only and
shall not control or affect the meaning or construction of any of its
provisions.

23

--------------------------------------------------------------------------------






APPENDIX A

GRANDFATHERED MINIMUM BENEFITS FOR PARTICIPANTS WHO ON DECEMBER 31, 1995 WERE
BOTH ACTIVELY EMPLOYED BY THE COMPANY AND COVERED UNDER THE WE RETIREMENT
ACCOUNT PLAN

A Participant who was actively employed by the Company on December 31, 1995 and
who was then covered by the WE Retirement Account Plan and who continued as an
active employee of the Company until his or her commencement of benefits under
the WE Retirement Account Plan, shall be eligible for the Benefit A Grandfather
Alternative. The Benefit A Grandfather Alternative will be equal to the greater
of (x) or (y), where:

(x) is the benefit that would have accrued for such Participant under the
provisions of the special formula minimum retirement income grandfather sections
(the "Grandfathered Benefit Provisions") of the WE Retirement Account Plan, if
the WE Retirement Account Plan were administered using all Pension Eligible
Earnings as defined in this Plan, less the amount of the qualified pension
benefit that such Participant would be actually entitled to receive were the
Grandfathered Benefit Provisions of the WE Retirement Account Plan applied, and

(y) is the benefit that would have accrued for such Participant under the
provisions of the cash balance formula of the WE Retirement Account Plan, if the
WE Retirement Account Plan was administered using all Pension Eligible Earnings
as defined in this Plan, less the amount of the qualified benefit that such
Participant would be actually entitled to receive under the cash balance formula
of the WE Retirement Account Plan were such formula applied.

Credited service and Pension Eligible Earnings after December 31, 2010, will not
be used to calculate this Benefit A Grandfather Alternative, but existing early
retirement reductions based upon the Participant's age and service applicable to
the Grandfathered Benefit Provisions will continue in accordance with the terms
of the WE Retirement Account Plan.

An example of the Benefit A Grandfather Alternative is as follows:

Assume the Participant actually receives a cash payment at retirement from the
WE Retirement Account Plan of $380,000. At the time the Participant receives
that benefit, calculations are made to convert the formula (x) benefit above
into a lump sum amount that is the actuarial equivalent of a life annuity for
the life of the Participant commencing at the later of age 60 or the
Participant's age at benefit commencement. This is accomplished in three steps.
First, the portion of the formula (x) benefit calculated using all Pension
Eligible Earnings is multiplied by the early retirement reduction factor as
determined under the WE Retirement Account Plan. Secondly, the resulting benefit
is converted into a lump sum actuarial equivalent ($1,450,000 in the
illustration below) of the life annuity form described above, with actuarial
equivalency determined for this purpose by using the interest rate and mortality
table referenced in Article VII (with such interest rate to be that in effect on
the last business day on the month prior to payment). Thirdly, the value of the
lump sum to which the Participant would actually be entitled

24

--------------------------------------------------------------------------------


under the WE Retirement Account were the Grandfathered Benefit Provisions
applied is subtracted ($350,000 in the illustration below) to obtain the formula
(x) net lump sum amount ($1,100,000 in the illustration below). Calculations are
also made under formula (y) which compare the lump sum account balance that
would have been generated for the Participant using all Pension Eligible
Earnings under the regular cash balance formula of the WE Retirement Account
Plan ($520,000 in the illustration below) with the actual lump sum account
balance that would be payable to the Participant were the regular cash balance
formula applied ($380,000 in the illustration below). The following comparisons
result:



WE Retirement Account Plan:

Cash Balance Formula $380,000

Grandfather Formula 350,000

SERP Benefit A Grandfather Alternative, calculated under:

Cash Balance Formula $ 520,000

Grandfather Formula 1,450,000

Actual SERP Benefit A Grandfather is $1,100,000, which is the greater of
2(a) - 1(a) [$140,000] or 2(b) - 1(b) [$1,100,000].




25

--------------------------------------------------------------------------------


